Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  The phrase “including” is considered a proper transitional phrase (MPEP 2111.03.I).  However, to avoid confusion of whether “comprising” is the transitional phrase and the processor and memory are in the preamble which has no reference back to it, it is recommended that the terms following “including” be placed in the body of the claim such as:
A computing system including:
a processor and memory configured to perform operations comprising:
…
Appropriate correction is required.  For purposes of examination, the term “including” is considered the transitional phrase.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01 When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-56 (Fed Cir. 2007)(transitory embodiments are not directed to statutory subject matter)
The USPTO suggests the following approach to overcome this 101 rejection. A claim drawn to such a computer readable medium that covers both transitory and non-transitory may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8-12, 14, 15-19, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being ancitipated by Sienicki et al. (US 2022/0255966) hereafter Sienicki.
1. Sienicki discloses a computer-implemented method, executed on a computing device, comprising: 
detecting the initiation of a recovery procedure in a multi-node IT computing device (col 59, 18-49, operating characteristics, performance characteristics, configuration characteristics, or other characteristics (including combinations of such characteristics) for the container storage provider (426) may be analyzed in real-time to make a determination that the container storage provider (426) is likely to become unavailable); 
determining if a platform container on one of the nodes of the multi-node IT device is capable of executing the recovery procedure (fig 7., 506, 606, 608, goes to the capable container; see also figs 1-3 and corresponding text); 
if the platform container on one of the nodes of the multi-node IT device is capable of running the recovery procedure, executing the recovery procedure on the platform container (fig 7. 506, 606, 608, 510 and corresponding text; examiner note: this limitation contains contingent language, see MPEP 2111.04.II); and 
if the platform container on none of the nodes of the multi-node IT device is capable of running the recovery procedure, executing the recovery procedure on a maintenance container on one of the nodes of the multi-node IT device (examiner note: this limitation contains contingent language, see MPEP 2111.04.II, since there are two contingent limitations having opposite contingencies (is capable or is not capable), the examiner has rejected one outcome (is capable) and therefore this limitation (not capable) does not include steps that are required to be performed).

2. Sienicki discloses the computer-implemented method of claim 1 wherein the initiation of the recovery procedure in the multi-node IT computing device occurred on a first node of the multi-node IT device (figs 1-3 and corresponding text).

3. Sienicki discloses the computer-implemented method of claim 2 wherein determining if a platform container on one of the nodes of the multi-node IT device is capable of executing the recovery procedure includes: determining if a platform container on a second node of the multi-node IT device is capable of executing the recovery procedure; and if the platform container on the second node of the multi-node IT device is not capable of running the recovery procedure, determining if a platform container on the first node of the multi-node IT device is capable of executing the recovery procedure (figs 1-3 and corresponding text and col 59-18-49, see above).

4. Sienicki discloses the computer-implemented method of claim 1 wherein determining if a platform container on one of the nodes of the multi-node IT device is capable of executing the recovery procedure includes: determining if a platform container on one of the nodes of the multi-node IT device is functioning properly, thus defining a properly functioning platform container (col 59, 18-49).

5. Sienicki discloses the computer-implemented method of claim 4 wherein determining if a platform container on one of the nodes of the multi-node IT device is capable of executing the recovery procedure includes: determining if a node associated with the properly functioning platform container is a primary node of the multi-node IT device (figs 1-3 and corresponding text, primary/secondary).

7. Sienicki discloses the computer-implemented method of claim 1 wherein executing the recovery procedure on a maintenance container on one of the nodes of the multi-node IT device includes: updating local security information via the maintenance container executing the recovery procedure, thus defining updated security information; notifying the platform container associated with the maintenance container executing the recovery procedure of the updated security information; and synchronizing the updated security information with a second node of the multi-node IT device via the platform container associated with the maintenance container executing the recovery procedure (examiner note: this limitation further defines a contingency in which the limitation was deemed to be not required, see MPEP 2111.04.II).

Claims 8-12, 14, 15-19, 21 are similar in scope to claims 1-5, 7 and are rejected under similar rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sienicki as applied to claims 1, 8, 15 above, and further in view of Guendert et al. (US 2022/0166831) hereafter Guendert.
6. Sienicki discloses the computer-implemented method of claim 1 but does not explicitly disclose wherein executing the recovery procedure on the platform container includes: updating local security information via the platform container executing the recovery procedure, thus defining updated security information; and synchronizing the updated security information with a second node of the multi-node IT device via the platform container executing the recovery procedure. However, in an analogous art, Guendert discloses virtualized fabric management server for storage area network including updating local security information via the platform container executing the recovery procedure (fig 5, 501-502 and corresponding text), thus defining updated security information; and synchronizing the updated security information with a second node of the multi-node IT device via the platform container executing the recovery procedure (fig 5, 503-505).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Sienicki with the implementation of Guendert in order to ensure updated nodes and restrictions to nodes that are not updated (para 37-38).

	Claims 13 and 20 are similar in scope to claim 6 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439